Title: To James Madison from John Armstrong, 22 February 1813 (Abstract)
From: Armstrong, John
To: Madison, James


22 February 1813, War Department. “I have the honor respectfully to propose for your approbation the following alterations in the list of nominations submitted to the Honorable the Senate of the United States on the 18th. Instant—viz William Colgreve Major, should be William Cotgreave Major—Elias Hasset Colonel, should be Elias Fasset Colonel—and Nathan Phelps Major, should be Nathan Phelps Junior Major.”
